Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in this application.

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-21, drawn to a method of treating cancer in a subject comprising reducing the subject’s glycogen stores; and administering to the subject an effective amount of a tyrosine derivative, classified in A61K31/198, for example.
2. Claim 22, drawn to a method of treating cancer in a subject comprising determining that the subject has been adhering to a diet that effects reduced glycogen stores; and administering to the subject a cancer therapy that comprises an effective amount of a tyrosine derivative, classified in A61K31/19, for example.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are directed to related method inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. The active method steps, the patient population and end . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A single disclosed species of cancer;
A single disclosed species of tyrosine derivative,
A single disclosed species of subject’s diet;
A single disclosed species of administration route;
A single disclosed species of dose;
A single disclosed species of additional agent, if involved;
A single disclosed species of a CPY 3A4 promoter, if elected as an additional agent;
A single disclosed species of a compound that inhibits the PI3K/mTor signaling pathway, if elected as an additional agent;
A single disclosed species of leucine aminopeptidase inhibitor, if elected as an additional agent;
A single disclosed species from N-[(2S,3R)-3-amino-2-hydroxy-4-pohenylbutyryl]-L-leucine or rapamycin;
A single disclosed species of a radiotherapy, if elected as additional agent/therapy.
The species are independent or distinct because the type of cancer involve different patient population, different cells, and different end points. Further, search for one would not necessarily lead to the other. Different tyrosine derivatives are different due to the different structural components. Further, search for one would not necessarily lead to the other. Different subject’s diet involve different components. Further, search for one would not necessarily lead to the other. Different route of administration involve different formulation, leading to different components being involved. Further, search for one would not necessarily lead to the other. Different doses are different due to the different end points. Further, search for one would not necessarily lead to the other. Different additionally agents/therapies are different due to the different components involved. Further, search for one would not necessarily lead to the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-22 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
FOR ANY GROUP ELECTED, Applicant is required to elect a single disclosed species of a cancer type (e.g., non-small cell lung cancer), a single disclosed species of tyrosine derivative (e.g., D-tyrosine ethyl ester hydrochloride), a single disclosed species of subject’s diet (e.g., ketogenic diet), a single disclosed species of a route of administration (e.g., oral), a single disclosed species of dose (e.g., 300 mg), a single disclosed species of additional agent/therapy (e.g., rapamycin), if involved.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654